Title: Virginia Delegates to Benjamin Harrison, 1 November 1783 (first)
From: Virginia Delegates
To: Harrison, Benjamin


Sir
In Congress Novr. 1. 1783.
We have the honor of transmitting to your Excellency two Resolutions of Congress respecting their permanent & temporary residence. We consider it as superfluous to enter into a minute detail of the progress of questions, the determinations of which (involving in ’em the general & particular interests of States) were protracted to a tedious length of time in order to give them the most mature deliberation. We therefore submit the result & will only generally remark, (that considering the present population of the Continent, so unfavorable as it is to an exclusive residence of the general Council at George Town & the votes of the Confederacy so unfriendly as they are to a southern station & observing that the negativing any other place, was an affirmative in favor of Princeton in which we sat, a situation every way agreable to the Eastern & middle States) we are led to hope, that our conduct as far as it tended to establish the present votes will be satisfactory to our constituents.
Congress have agreed to a Report on Indian Affairs, which we also enclose to Yr. Excellency. The very critical situation in which we found ourselves, with respect to those Savages, render’d it necessary to decide on a state of Peace or War. They in expectation of our determination in favor of the former, were already assembling in order to hold a Treaty. a moment so favorable was embrac’d in order to exact from ’em as a compensation for their unprovok’d & merciless ravages a district of Country, which might satisfy the claims of the Army & contribute towards alleviating the public burthens. other circumstances were also very pressing. We had before us authentic information of continual & extensive emigrations made into a Country which unless otherwise dispos’d of, wou’d not only remain profitless to the United States, but woud become a prey to lawless banditti & adventurers who must necessarily have involv’d us in continued Indian wars & perhaps have form’d Establishments not only on dissimilar principles to those which form the basis of our Republican Constitutions, but such as might eventually prove destructive to them. It was judg’d that a delay untill the Spring without taking the intermediate steps necessary to the then settling this Country with the Army & others, under the protection, direction & for the use of the United States, wou’d be sacrificing too much to that scrupulous delicacy, which might suggest a passive Conduct to Congress, as proper untill the State of Virginia shou’d have acceded to some alterations in the conditions of her Cession—which were indeed consider’d as of so trivial a nature as not to prevent her Delegates in Congress giving their unanimous assent to them.
To these Reasons which were continually press’d on our minds by the entreaties of the Army, urged by the Commander in Chief may be attributed the Proclamation issued by Congress, respecting the illicit Settlement of these Lands. The Delegates of Virginia were in a delicate situation not convinc’d of the necessity or propriety of their opposing measures generally thought to be for the public good & which perhaps it will be the future policy of the State to direct to be pursued with vigor & effect.
Yr. Excellency will find among the enclosures a state of the payments of the respective States & an account as far as has yet been compleated of the expenditures of Public Monies, with such other papers as we thought woud tend to elucidate our general Affairs.
Congress have had long before them a Report on those arrangements which may be necessary for our security in time of Peace. it is the result of the wisdom & experience of the Commander in Chief assisted by every Officer whose rank & reputation promis’d lights on the subject. the temporary adoption of such part of it, as may be necessary to provide Garrisons for the Western Posts which G. Britain has ceded & the guarding the Continental Stores, which it appears to be the present idea of Congress shou’d be distributed in five equal portions thro’ the States from North to South, may not admit of delay, but permanent measures on so important & delicate a subject, will no doubt be postpon’d untill our Constituents have time to deliberate & to express their sense on such plans as may be submitted to their consideration; & even what we are compell’d now to do, we think will have referrence to what they may hereafter generally direct.
We also transmit to your Excellency a Copy of a Letter from the Honble Jno: Adams. the subject is so important & interesting & at the same time the reflections made, so very evident & uncontrovertible, that to yr. Excellency all comment wd. be unnecessary. We will still add [?] that we have but too certain grounds to beleive that his prognostications are fast fulfilling. The late ordinance publish’d by the French Governor at Hispaniola (for which we refer to the Paper enclos’d) taken with the British Acts of Council, we cannot but consider as the preludes of a concerted System for imposing pernicious & cruel restrain[t] on our Commerce. Massachusetts as we hear by private Letters, has at length agreed to the Recommendations of Congress. If we once regain the reputation of mutual confidence & concertion, we can no longer dread the resentment of determined foes or the interested policy of undetermined friends & we cannot but rely, on the virtue, wisdom & temper which we know pervade the Continent & which have heretofore rendered us superiour to force, machination or intrigue.

We have the honor to be with every Sentiment of Respect Yr. Excellency’s most Obt. Servt.
Arthur LeeJohn F Mercer
